Appeal by the defendant from a judgment of the Supreme Court, Queens County (Erlbaum, J.), rendered July 2, 2003, convicting him of criminal possession of a controlled substance in the fourth degree and criminally using drug paraphernalia in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The testimony adduced at trial established that, upon the execution of a search warrant, the defendant was found alone in a bedroom, behind a locked door, surrounded by numerous bags of narcotics and various items of drug paraphernalia. Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94 [1903]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88 [1974]). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). Florio, J.P., Crane, Ritter and Lifson, JJ., concur.